In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 14, 1989, as denied their cross motion "for continuation of the examination before trial” of the defendant Linden Plaza, Inc., and for production of certain records.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court’s limitation of disclosure to those incidents that took place in the area of the ramp where the plaintiff was injured was within that court’s sound discretion and should not be disturbed (see, Kolody v Supermarkets Gen. Corp., 163 AD2d 276; Zimmerman v New York City Tr. Auth., 115 AD2d 738; Jackson v Nelson, 81 AD2d 677; 7 Weinstein-Korn-Miller, NY Civ Prac ¶ 5501.22). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.